Order filed January 30, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-01017-CV
                                   ____________

           DAVID DWORACZYK AND MELINDA MORGAN, AS
             REPRESENTATIVE OF THE ESTATE OF EMERICK
                      DWORACZYK, Appellant

                                        V.

                            TOBY JONES, Appellee


                    On Appeal from the 155th District Court
                            Austin County, Texas
                     Trial Court Cause No. 2018V-0112-A

                                   ORDER

      This is an appeal from a judgment signed September 10, 2019. The
judgment became final on November 12, 2019, when the trial court signed an order
of severance. The notice of appeal was due December 12, 2019. See Tex. R. App.
P. 26.1. Appellant, however, filed the notice of appeal on December 20, 2019, a
date within 15 days of the due date for the notice of appeal. A motion for extension
of time is necessarily implied when the perfecting instrument is filed within 15
days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.